DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 9/8/2020.
Claims 1-19 are pending, with claim 18 being withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/8/2020 has been considered by Examiner. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17 and 19) in the reply filed on 11/1/2021 is acknowledged.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 19 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Rokhsaz (USPAN 2017/0331460).
Consider claims 1 and 19, Rokhsaz discloses an electronic apparatus (see the electronic apparatus shown in figure 3 (reproduced below for convenience)) and a corresponding method (see figure 3 and paragraph 32, wherein disclosed is said method) comprising: 
 	a transmitter (see the transmitter in figure 3) to transmit a signal to a first electronic apparatus with one of patterns including at least a first pattern which is a first order and which uses first to n-th frequency bands in first to n-th periods and a second pattern which is a second order different from the first order and which uses the first to n-th frequency bands in the first to n-th periods, where n is an integer greater than or equal to two (see figure 3 and paragraph 32: “[f]rom RF signal to RF signal of the series of RF signals received, the carrier frequency is changed in accordance with a frequency hopping pattern 73…frequency hopping 73 occurs among channels 89 within a frequency band 87. For example, the frequency band 87 includes frequencies in the range of 902 MHz to 928 MHz and includes 50 channels (e.g., 50 different carrier frequencies). The frequency hopping 73 among the channels 89 may be in accordance with a standard (e.g., RFID standard), in accordance with a predetermined pattern, [or] in accordance with a periodic pattern”); 
 	a processor (see the processor in figure 3) configured to switch a pattern to be used among the patterns in accordance with a communication situation (see paragraph 32: “the carrier frequency is changed in accordance with a frequency hopping pattern 73”); and 
(see the receiver in figure 3) to receive a signal from the first electronic apparatus at the same frequency band as one of the first to n-th frequency bands used at time of lastly transmitting the signal to the first electronic apparatus (see figure 3 and paragraph 32, the devices 12 and 16 communicate using the same frequency until the carrier frequency is changed in accordance with a frequency hopping pattern, i.e. receiving a signal from the first electronic apparatus at the same frequency band as one of the first frequency bands used at the time of lastly transmitting the signal to the first electronic apparatus).

    PNG
    media_image1.png
    423
    606
    media_image1.png
    Greyscale

(see paragraph 32: the first method is frequency hopping).

	Consider claim 3, Rokhsaz discloses that the processor is configured to determine each of the patterns using the first method with a parameter which is randomly determined (see paragraph 32: “a random (e.g., completely random or pseudo-random) pattern”).

	Consider claim 4, Rokhsaz discloses that the first method is frequency hopping (see paragraph 32: frequency hopping).

	Consider claim 5, Rokhsaz discloses that the processor is configured to switch the pattern to be used among the patterns by canceling connection with the first electronic apparatus and establishing connection with the first electronic apparatus in accordance with the communication situation (this is the manner in which frequency hopping functions; also, see paragraph 32: “the carrier frequency is changed in accordance with a frequency hopping pattern 73”).

	Consider claim 6, Rokhsaz discloses that the processor is configured to switch the pattern to be used among the patterns by restarting at least one of the transmitter and the receiver in accordance with the communication situation (this is the manner in which frequency hopping functions; also, see paragraph 32: “the carrier frequency is changed in accordance with a frequency hopping pattern 73”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz (USPAN 2017/0331460) in view of Fister (USPN 7,200,504).
Consider claim 7, Rokhsaz discloses a transmitter that transmits the first signal transmitted with the first pattern and with a second pattern (see above).
Rokhsaz does not specifically disclose that when a signal transmitted with a first pattern did not reach a first electronic apparatus for more than a first time, the first signal is transmitted with a second pattern.
Fister teaches that when a signal transmitted with a first frequency did not reach a first electronic apparatus for more than a first time, the first signal is transmitted with a second frequency (see col. 8 lines 27-50: if after a predetermined period of time, communication cannot be established at the first frequency, the signal is transmitted at a second frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it (see col. 8 lines 27-50 of Fister).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz (USPAN 2017/0331460) in view of Scholz (USPAN 2008/0049882).
Consider claim 12, Rokhsaz discloses a transmitter that transmits the first signal transmitted with a pattern determind using the first method (see above).
Rokhsaz does not specifically disclose a first synchronization unit configured to synchronize the electronic apparatus and a second electronic apparatus. 
Scholz teaches a first synchronization unit configured to synchronize the electronic apparatus and a second electronic apparatus (see paragraphs 21-24: first and second synchronization devices 3, 4 service to synchronize with one another by the first and second OFDM transmitting devices 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it with the noted teachings of Scholz. The motivation to combine these references is to provide a method for operating a transmitting device such that additional data can also be received from other time-multiplexed signals on other carrier frequencies without losing from the useful data that are necessary for decoding (see paragraph 7 of Scholz).

Consider claim 13, Rokhsaz discloses a transmitter that transmits the first signal transmitted with a pattern determind using the first method (see above).

Scholz teaches the first synchronization unit is configured to use a crystal oscillator connected to the electronic apparatus and the second electronic apparatus with cables for synchronizing the electronic apparatus and the second electronic apparatus, or transmit a synchronous signal to the second electronic apparatus for synchronizing the electronic apparatus and the second electronic apparatus (see paragraphs 21-24: the signals are synchronous with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it with the noted teachings of Scholz. The motivation to combine these references is to provide a method for operating a transmitting device such that additional data can also be received from other time-multiplexed signals on other carrier frequencies without losing from the useful data that are necessary for decoding (see paragraph 7 of Scholz).

Consider claim 14, Rokhsaz discloses a transmitter that transmits the first signal transmitted with a pattern determind using the first method (see above).

Scholz teaches that the transmitter transmits a signal to the first electronic apparatus at a time point determined by the first synchronization unit (see paragraphs 21-24: first and second synchronization devices 3, 4 serve to synchronize with one another the OFDM signals emitted by the first and second OFDM transmitting devices 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it with the noted teachings of Scholz. The motivation to combine these references is to provide a method for operating a transmitting device such that additional data can also be received from other time-multiplexed signals on other carrier frequencies without losing from the useful data that are necessary for decoding (see paragraph 7 of Scholz).

Consider claim 15, Rokhsaz does not specifically disclose a second synchronization unit configured to synchronize the first electronic apparatus and the electronic apparatus. 
Scholz teaches a second synchronization unit configured to synchronize the first electronic apparatus and the electronic apparatus (see paragraphs 21-24: first and second synchronization devices 3, 4 serve to synchronize with one another the OFDM signals emitted by the first and second OFDM transmitting devices 1, 2).
(see paragraph 7 of Scholz).

Consider claim 16, Rokhsaz does not specifically disclose that the second synchronization unit is configured to transmit a synchronous signal to the first electronic apparatus for synchronizing the first electronic apparatus and the electronic apparatus. 
Scholz teaches that the second synchronization unit is configured to transmit a synchronous signal to the first electronic apparatus for synchronizing the first electronic apparatus and the electronic apparatus (see paragraphs 21-24: first and second synchronization devices 3, 4 serve to synchronize with one another the OFDM signals emitted by the first and second OFDM transmitting devices 1, 2; the frames of the emitted OFDM signals are synchronous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it with the noted teachings of Scholz. The motivation to combine these references is to provide a method for operating a transmitting device such that additional data can also be received from other time-multiplexed signals on other carrier frequencies without (see paragraph 7 of Scholz).

Consider claim 17, Rokhsaz does not specifically disclose that the receiver receives a signal transmitted from the first electronic apparatus at a time point determined by the second synchronization unit. 
Scholz teaches that the receiver receives a signal transmitted from the first electronic apparatus at a time point determined by the second synchronization unit (see paragraphs 21-24: first and second synchronization devices 3, 4 serve to synchronize with one another the OFDM signals emitted by the first and second OFDM transmitting devices 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rokhsaz and combine it with the noted teachings of Scholz. The motivation to combine these references is to provide a method for operating a transmitting device such that additional data can also be received from other time-multiplexed signals on other carrier frequencies without losing from the useful data that are necessary for decoding (see paragraph 7 of Scholz).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412